Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-4-1999

United States v Univ. of Pittsburgh
Precedential or Non-Precedential:

Docket 98-3552




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"United States v Univ. of Pittsburgh" (1999). 1999 Decisions. Paper 273.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/273


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                           No. 98-3552

            USA ex rel. Cantekin v. Univ of Pittsburgh

    The following modifications have been made to the Court's
Opinion issued on September 29, 1999, to the above-entitled
appeal and will appear as part of the final version of the
opinion:



          On page 21 second full paragraph, fifth line down,
          insert"," after "nonmoving party" and continue the
          sentence by inserting "we note that" if Bluestone...




                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk


Dated: November 8, 1999